DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 11/17/2022.  Claims 21-24, 26-34, and 37-40 are pending.  Claims 21, 26, 27, 34, and 37 have been amended.
The rejection of claims 21-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,306,424 is withdrawn in response to the Terminal Disclaimer filed 11/17/2022.
The rejection of claims 21-40 under 35 U.S.C. 101 is withdrawn in response to Applicant’s amendments.
The rejection of claims 21-27, 30-34, and 37-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.  Claims 28 and 29 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  Claims 28 and 29 further recite performing portions of the method which appear to be mutually exclusive from the method required by claim 21.  More specifically, claim 21 requires performing a method in which both a main laundry quantity detection operation and an auxiliary laundry quantity detection operation are performed in a simultaneous washing mode (Figure 6: “N” branch at step S160, starting at step S140).  Claims 28 and 29 require further performing the general washing mode or the auxiliary washing mode, but these modes are performed as separate conditional branches of the flowchart depicted in Figure 6 (“Y” branch at S160, or “N” branch at S140).  It is not understood how the method can perform the general washing mode or the auxiliary washing mode when it requires the simultaneous washing mode to be performed.
The rejection of claims 21-25 under 35 U.S.C. 102(a)(2) as being anticipated by Woo et al.  (US 2019/0360142) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claims 26-27, and 30-34 under 35 U.S.C. 103 as being unpatentable over combinations of Woo, Driussi et al.  (US 2013/0119047), Bergamo et al.  (US 2019/0017212), and Wunderlin et al.  (US 2004/0200093), are also withdrawn.
In response to Applicant’s amendments new/modified ground(s) of rejection are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29, and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “performing the general washing mode in response to determining that the auxiliary-drum is not mounted on the main-drum” and is not understood because claim 21 requires performing the simultaneous washing mode, not the general washing mode which appears to be a mutually exclusive mode.
Claim 29 recites “performing the auxiliary washing mode in response to selection of the auxiliary washing mode” and is not understood because claim 21 requires performing the simultaneous washing mode, not the auxiliary washing mode which appears to be a mutually exclusive mode.
Claim 37 recites the limitation "the auxiliary water-supply operation."  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the water supply.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the main water-supply operation."  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 21-24, 26-27 and 29-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the method for controlling a laundry treating apparatus as defined by claim 21.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Woo et al.  (US 2019/0360142), to perform the main laundry quantity detection operation and auxiliary laundry quantity detection operation as claimed.  In contrast, Woo discloses determining whether an auxiliary washing tub is installed (300), and if not, entering a third washing mode (500), and if so, determining whether laundry is in the main tub (304), and if not, entering a second washing mode (400), and if so, entering a first washing mode (306).  The first washing mode (306) performs simultaneous washing in both the main washing tub and the auxiliary washing tub (paragraph 127).  The controller may detect a weight of laundry contained in the main washing tub according to driving of the motor (paragraph 108).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711